Exhibit 10.5

 

[On the letterhead of Deutsche Bank Luxembourg S.A.]

 

To:                     Genco Shipping & Trading Limited

 

Copy:      Genco Lorraine Limited

Genco Pyrenees Limited

Genco Loire Limited

Genco Bourgogne Limited

Genco Picardy Limited

Genco Aquitaine Limited

Genco Normandy Limited

Genco Auvergne Limited

Genco Provence Limited

Genco Ardennes Limited

Genco Brittany Limited

Genco Languedoc Limited

Genco Rhone Limited

 

31 March 2014

 

Dear Sirs

 

US$253,000,000 secured loan agreement dated 20 August 2010 (as amended by a side
letter dated 24 August 2010, as further amended by a waiver letter dated 20
December 2011, as amended and restated on 1 August 2012 and as further amended,
supplemented or restated from time to time, the “Loan Agreement”) made between
(1) Genco Shipping & Trading Limited as borrower, (2) the Lenders (as defined
therein), (3) Deutsche Bank AG Filiale Deutschlandgeschäft, BNP Paribas, Credit
Agricole Corporate and Investment Bank, DVB Bank SE and Skandinaviska Enskilda
Banken AB (publ) as mandated lead arrangers, (4) yourselves as agent for the
Lenders, (5) BNP Paribas, Credit Agricole Corporate and Investment Bank,
Deutsche Bank AG, DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as
swap providers (the “Swap Providers”) and (vi) Deutsche Bank AG Filiale
Deutschlandgeschäft as security agent for the Lenders and the Swap Providers and
as bookrunner.

 

1                                         Definitions

 

1.1                               In this letter:

 

“Enforcement Action” means:

 

(a)                                in relation to any Liabilities (with the
exception of Liabilities arising as a result of the termination of existing
interest protection agreements and other hedging agreements entered into in
connection with the DnB Credit Agreement):

 

(i)                           the acceleration of any Liability or the making of
any declaration that any Liabilities are due and payable or payable on demand;

 

(ii)                        any demand against any Group Member under any
security, guarantee or surety provided of that Group Member;

 

--------------------------------------------------------------------------------


 

(iii)     the exercise of any right of set-off, account combination or payment
netting against any Group Member in respect of any Liabilities other than
ordinary netting under any swap or derivative contract; and

 

(iv)     the premature termination or close-out of any swap or derivative
transaction under any swap or derivative contract entered into with any Group
Member;

 

(b)                                the taking of any steps to enforce or require
the enforcement of any Encumbrance granted by any Group Member (including any
arrest of any vessel for a claim in excess of $5,000,000 or any other
enforcement of any mortgage over any vessel or any other asset of any Group
Members the crystallisation of any floating charge or redirecting the earnings
of any vessel or the other assets of any Group Member), except for any
enforcement of assignment of insurances in relation to a total loss or other
significant insured event; or

 

(c)                                 the petitioning or applying for any
Insolvency Proceeding;

 

“Group” means the Borrower and each of its Subsidiaries other than Baltic
Trading Limited and its Subsidiaries, and a “Group Member” means any of them;

 

“Insolvency Proceedings” means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group member,
or any of such Group Member’s assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America;

 

“Liability” means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000; and

 

“Termination Event” shall have the meaning given to it in paragraph 4.1 below.

 

1.2                              All other terms and expressions used in this
letter shall have the same meaning given to them in the Loan Agreement.

 

1.3                              This letter is designated as a Finance
Document.

 

2                                         Request

 

We refer to the Loan Agreement and to your letter to us dated 24 March 2014
requesting a temporary waiver (the “Waivers”) of:

 

(a)                                the Consolidated Interest Coverage Ratio in
clause 12.2.2 (Consolidated Interest Coverage Ratio) of the Loan Agreement and
the Leverage Ratio in clause 12.2.3 (Maximum Leverage Ratio) of the Loan
Agreement (the

 

2

--------------------------------------------------------------------------------


 

“Financial Covenants”) for the fiscal quarter ending 31 March 2014 through and
including 11:59pm (New York time) 1 April 2014 (the “Waiver Period”);

 

(b)                                the event of default that will arise pursuant
to clause 13.1.4 (cross default) of the Loan Agreement resulting from (i) the
failure to pay the required payment due in respect of the scheduled commitment
reduction under the DnB Credit Agreement on 31 March 2014, (ii) the failure by
the Borrower to comply with the financial covenants set out in the DnB Credit
Agreement during the Waiver Period and (iii) the breach of the cross-default
provisions in existing interest protection agreements and other hedging
agreements as a result of the defaults set out above under the DnB Credit
Agreement (the “Cross Defaults”) for the Waiver Period; and

 

(c)                                 the events of default arising under:

 

(i)         clause 13.1.5(a) of the Loan Agreement; and

 

(ii)        clause 13.1.6 of the Loan Agreement, solely:

 

(x)    to the extent that permits any Security Party to vote or authorise to
commence proceedings under Chapter 11 of the Bankruptcy Code of the United
States of America (the “Chapter 11 Proceedings”), which are undertaken for the
purpose of implementing the proposed restructuring of the Borrower’s existing
bank facilities and other indebtedness pursuant to a restructuring support
agreement to be entered into by, among others, the lenders under the Loan
Agreement, the lenders under the Metrostar Credit Agreement and the lenders
under the DnB Credit Agreement (the “RSA”); and

 

(y)     to the extent that the current discussions and actions between the Group
Members and their creditor groups for the purpose of implementing the Chapter 11
Proceedings and the RSA, including entering into this letter, the Collateral
Letters and the RSA, fall within clause 13.1.6 of the Loan Agreement,

 

(iii)        clause 12.1.1 of the Loan Agreement in respect of the financial
statements of the Security Parties for the financial year ending on 31
December 2013,

 

(together, the “Specific Defaults”).

 

3                                         Waiver and Conditions

 

We hereby agree to waive (i) your compliance with the Financial Covenants,
(ii) the Cross Defaults and (iii) the Specific Defaults, in each case during the
Waiver Period, subject to the following conditions being satisfied:

 

(a)                                the Waivers shall apply only in relation to
the Waiver Period;

 

3

--------------------------------------------------------------------------------


 

(b)                                on the day of this letter, you provide us
with a copy (with an original to follow) of a certificate from a duly authorised
officer of each Security Party confirming that none of the documents delivered
to the Agent pursuant to clauses 2.1.1 to 2.1.3 of the second supplemental
agreement dated 1 August 2012 relating to the Loan Agreement and to section 1
(Security Parties) of Part I of Schedule 2 (Conditions Precedent to a Drawdown
Notice) of the Loan Agreement,  have been amended or modified in any way since
the date of their delivery to the Agent, or copies, certified by a duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of any which have been amended or modified;

 

(c)                                 within two (2) Business Days of the date of
this letter, you pay us (for the account of the Lenders having consented to the
Waivers in proportion to their respective Commitments) a waiver fee of zero
point ten per cent (0.10%) on the outstanding amount of the Loan held by such
consenting Lenders on the date of this letter;

 

(d)                                prior to 17.00 hours (New York Time) on 31
March 2014, you provide us with evidence to our satisfaction that (i) the
required lenders under the Metrostar Credit Agreement have consented to waivers
under the Metrostar Credit Agreement on substantially similar terms to this
letter (the “Metrostar Waiver Letter”) and (ii) the majority lenders under the
DnB Credit Agreement have provided a forbearance under the DnB Credit Agreement
in form, content and effect similar to this letter including that the majority
lenders thereunder have agreed, amongst other things, that during the Waiver
Period, they shall not exercise their rights resulting from the failure for the
Borrower to pay the required payment due in respect of the scheduled commitment
reduction under the DnB Credit Agreement on 31 March 2014 (the “DnB Forbearance
Letter” and together with the Metrostar Waiver Letter, the “Collateral
Letters”), such evidence being in the form of executed copies of the Collateral
Letters and an email from the respective agent of the Metrostar Credit Agreement
and the DnB Credit Agreement or their legal counsels that the waivers under the
Collateral Letters have taken effect.

 

4                                         Termination of Waivers

 

4.1                              The Waivers shall cease to apply automatically
and with immediate effect if any event specified in 4.1(a) to (h) below occurs
(each a “Termination Event”), unless such Termination Events are expressly
waived by the Agent, acting on the instructions of the Majority Lenders:

 

(a)                               an Event of Default has occurred (other than
the Events of Default waived pursuant to this letter);

 

(b)                                you are in breach of any of your obligations
under this letter;

 

(c)                                 the Waiver Period has expired;

 

4

--------------------------------------------------------------------------------


 

(d)                                a Collateral Letter is terminated, repudiated
or rescinded or ceases to have effect or is amended or varied in any way that
would have a material adverse effect on any of the Finance Parties;

 

(e)                                 any creditor takes Enforcement Action
against any Group Member and such Enforcement Action triggers an event of
default (however described in any other agreement relating to Financial
Indebtedness), which is not waived or forborne;

 

(f)                                  if any five (5) vessels owned by the Group
are arrested during the Waiver Period and not released within three (3) Business
Days of such arrest;

 

(g)                                 any Group Member petitions or applies for
any Insolvency Proceedings; or

 

(h)                                any Group Member fails to pay any
indebtedness (with the exception of Liabilities arising as a result of the
termination of existing interest protection agreements and other hedging
agreements entered into in connection with the DnB Credit Agreement) owed to any
of its creditors as and when they fall due and the same constitute an event of
default (however described in any agreement relating to Financial Indebtedness),
which is not waived or forborne.

 

4.2                              After the termination of this letter, each of
the Finance Parties shall be released from all of its obligations under this
letter and may take any Enforcement Action after such termination in accordance
with the terms of the Finance Documents.

 

5                                         Reservation of Rights

 

Nothing in this letter shall prevent the Finance Parties from taking any
Enforcement Action after the Waiver Period in respect of any Event of Default
which has occurred or may occur during the Waiver Period or which occurs or
continues after the termination of this letter, regardless of whether such Event
of Default occurred prior to or during the Waiver Period.  Accordingly, this
letter shall not constitute any waiver by the Finance Parties of any breach or
default by any Group Member and the Finance Parties reserve all rights in
relation thereto, except as otherwise expressly set out in this letter and
subject only to the terms of this letter.

 

6                                         Undertakings

 

6.1                              During the Waiver Period, you shall, on a
reasonable best efforts basis, promptly provide us with any information that is
provided to the creditors under the DnB Credit Agreement and the Metrostar
Credit Agreement if such information has an effect on the economic interests of
any of the Finance Parties.

 

6.2                              You shall promptly notify us if a Collateral
Letter is capable of being terminated, is terminated or ceases to have effect,
or a party to a Collateral Letter takes steps to amend, terminate, repudiate or
rescind a Collateral Letter

 

5

--------------------------------------------------------------------------------


 

or if any waivers or amendments are made, proposed or requested to a Collateral
Letter or if you or any Group Member breaches any of the terms contained in a
Collateral Letter.

 

6.3                               You shall promptly notify us if:

 

(i)        a Termination Event occurs or is reasonably likely to occur; or

 

(ii)       any Enforcement Action is commenced against a Group Member.

 

6.4                              During the Waiver Period, you shall not enter
into any waiver, modification or amendment to any of the DnB Credit Agreement
and the Metrostar Credit Agreement which grants more favourable provisions or
treatment to the lenders thereunder unless each of the Finance Parties receives
the benefit of such more favourable provisions at the same time and on the same
terms.

 

7                                        Continuing Security

 

You confirm that any Encumbrance created and/or any guarantee granted by the
Security Parties in favour of any of the Finance Parties remains in full force
and effect and is not in any way affected by this letter.

 

8                                         Counterparts and applicable law

 

8.1                              This letter may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this letter.

 

8.2                              This letter and any non-contractual obligations
arising out of or in connection with it shall be governed by and construed in
accordance with English law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

 

Yours faithfully

 

 

By:

/s/ G. Meyer

 

Name: G. Meyer

 

 

 

 

 

/s/ T. Schroeter

 

Name: T. Schroeter

 

 

 

For and on behalf of

Deutsche Bank Luxembourg S.A.

(as Agent acting on the instructions of the Majority Lenders)

 

6

--------------------------------------------------------------------------------


 

[On Duplicate]

 

Confirmed and agreed on 31 March 2014

for an on behalf of

 

/s/ John C. Wobensmith

 

Genco Shipping & Trading Limited

 

(as Borrower)

 

 

 

 

 

/s/ John C. Wobensmith

 

Genco Lorraine Limited

 

Genco Pyrenees Limited

 

Genco Loire Limited

 

Genco Bourgogne Limited

 

Genco Picardy Limited

 

Genco Aquitaine Limited

 

Genco Normandy Limited

 

Genco Auvergne Limited

 

Genco Provence Limited

 

Genco Ardennes Limited

 

Genco Brittany Limited

 

Genco Languedoc Limited

 

Genco Rhone Limited

 

(as Collateral Owners and Guarantors)

 

 

7

--------------------------------------------------------------------------------